

117 HR 2890 IH: Second Amendment For Every Registrable Voter Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2890IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Massie (for himself, Mrs. Boebert, Mr. Mooney, Mr. Hice of Georgia, Mr. Gosar, Mr. LaMalfa, Mr. Clyde, Mr. DesJarlais, Mr. Norman, and Mr. Brooks) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reduce, from 21 years of age to 18 years of age, the minimum age at which a person may obtain a handgun from a Federal firearms licensee.1.Short titleThis Act may be cited as the Second Amendment For Every Registrable Voter Act or the SAFER Voter Act.2.Minimum age for obtaining a handgun from a Federal firearms licensee(a)In generalSection 922(b)(1) of title 18, United States Code, is amended by striking , and, if the firearm, or ammunition is other than a shotgun or rifle, or ammunition for a shotgun or rifle, to any individual who the licensee knows or has reasonable cause to believe is less than twenty-one years of age.(b)Conforming amendmentSection 922(c)(1) of such title is amended by striking , in the case of any firearm other than a shotgun or a rifle, I am twenty-one years or more of age, or that, in the case of a shotgun or a rifle,.